DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/15/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kundracik et al. (US 10668548, hereinafter ‘Kundracik’).
Regarding claim 1, Kundracik discloses a portable pipe threader comprising a stand 41 upon which a pipe is supported. A carriage 63 is supported by the stand, upon which at least one pipe threading tool is supported. A spindle including a plurality of chuck jaws 55 is disposed for clamping the pipe. The chuck jaws are configured to move radially inward along a travel path toward an outer surface of the pipe.
A sensor system 21 is configured to determine a location of the chuck jaws along the travel path and relative to the outer surface of the pipe. The sensor system is configured to output a signal corresponding to the location of each of the chuck jaws (by virtue of the chuck jaws moving simultaneously with one another) when engaged with the outer surface of the pipe. An electronic controller is in communication with the sensor system and wherein, in response to the signal output from the sensor system, the controller is configured to determine an outer diameter of the pipe (see Table 1, specifically the description of the Chuck Position sensor in Col. 10).
Regarding claim 2, Kundracik discloses a plurality of pipe threading tools (i.e. ‘dies’ discussed throughout, beginning at Col. 1, Lines 34-36 as well as die 64 and cutting tool 67 capable of being used to cut threads if desired) coupled to the carriage and selectively operable to work on the pipe (Col. 6, Lines 47-52). A drive assembly including a brushless direct current electric motor operable to provide torque to the pipe is mounted to the stand (Col. 2, Lines 3-10). A battery pack (Col. 25, Lines 36-44) is supported by the stand and in selective electrical communication with the motor to provide electrical power to the motor.
Regarding claim 5, Kundracik discloses the sensor system comprising a linear potentiometer or proximity sensor (see Table 1, the linear encoder disclosed as the sensor hardware of the Chuck position sensor) mounted on an outermost radial position on the travel path of the chuck jaws to determine a radial position of the chuck jaws along the travel path relative to an outer diameter of the pipe (see e.g. Fig. 2)
Regarding claim 7, Kundracik discloses the controller being configured to adjust/move the at least one pipe threading tool in response to the signal output from the sensor system (see operation 512, following operation 508 in Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kundracik et al. (US 10668548).
Regarding claims 3 and 4, Kundracik discloses at least one sensor system 21, but discloses a plurality of chuck jaws. Kundracik does not disclose a plurality of sensors mounted on the spindle in the travel path of the chuck jaws.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of Kundracik by simply duplicating the sensor system 21 and place one at each chuck jaw 55 to accurately monitor each chuck jaw’s position in case of an error/damage to the moving mechanism and ensure a pipe is securely gripped. Such a modification would have a plurality of sensors mounted on the spindle in the travel path of the chuck jaws, the plurality of sensors being configured to determine a position of the chuck jaws along the travel path depending on a number of one of the plurality of sensors being covered by the respective jaws by electrically communicating with the controller to determine a nominal measured size of an outer diameter of the pipe. See MPEP 2144.04 VI. B.
Regarding claim 6, Kundracik discloses the sensor system utilized to determine the chuck jaw position being a linear encoder (See Table 1, the linear encoder disclosed as the sensor hardware of the Chuck position sensor). However, in Table 1, Kundracik discloses a variety of other sensors being utilized to measure the locations of various components. A prime example of this is the cutter and reamer position sensors utilizing microswitches to determine their position.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a plurality of microswitches mounted on the spindle in the travel path of one of the chuck jaws, the plurality of switches being configured to determine a position of the chuck jaws along the travel path depending on a number of one of the plurality of switches being depressed by one of the respective chuck jaws (e.g. microswitches at the inner and outer limits of travel), in order to standardize the equipment being used in the apparatus (i.e. not needing to stock replacement linear encoders as well as microswitches). See MPEP 2144.06.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722